Citation Nr: 1424611	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus, or flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's pes planus was noted at entry into service.

2.  The pre-existing pes planus underwent an increase in severity during service and the current pes planus is related to the pes planus noted in service.


CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  

Veterans are presumed to have been in sound condition when accepted for active service, except for conditions noted on examinations when accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran is competent to identify pes planus and persistent, ongoing symptoms, as it is a condition observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Severe, but asymptomatic, pes planus was identified on the examination when the Veteran was accepted for enlistment into active service in November 1986.  The presumption of soundness is; therefore not for application.  38 U.S.C.A. § 1111.

On an April 1989 examination for "chapter" the Veteran was again noted to have asymptomatic pes planus.  In an accompanying report of medical history, the Veteran indicated that he had not had foot pain.

Service treatment records further show; however, that the Veteran was seen in June 1989, when he reported a five week history of foot pain related to wearing boots.  The assessment was symptomatic pes planus.

In his March 2007 claim, the Veteran reported a history of foot pain since 1987.  Elsewhere he reported pain since the 1980's.

A December 2007 VA examination showed a diagnosis of bilateral pes planus currently.  In a February 2008 addendum opinion the examiner concluded that the current foot problems were the result of the natural progression of the disease, a rationale was not provided.

The service treatment records show that pes planus increased in severity during service in that it became symptomatic with the wearing of boots.  This belies a conclusion that the symptoms were simply the result of natural progression.

In the examination addendum, the VA examiner acknowledged that the current pes planus was related to the symptomatic pes planus in service.  Based on the evidence, the Veteran's preexisting pes planus was aggravated in service and is linked to the current disability.   The criteria for service connection are met.


ORDER

Service connection for pes planus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


